Case 1:19-cv-04180-TAB-JMS Document 57 Filed 10/08/20 Page 1 of 2 PageID #: 237




                               THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 MICHAEL CLARK,                                              )
                                                             )
                                                             ) Cause: 1:19-cv-04180-JMS-TAB
                Plaintiff,                                   )
                                                             )
 v.                                                          )
                                                             )
 JEFFREY DAVIS, KINGS EXPRESS, INC.,                         )
 ALLEN FURRER, and CHERYL NEWELL                             )
                                                             )
                Defendants.                                  )

                                  STIPULATION TO DISMISS

        The parties, Michael Clark, Plaintiff, Jeffrey Davis/Kings Express, Inc, Defendants, Allen

 Furrer, Defendant, and Cheryl Newell, Defendant, each by their respective counsel, stipulate and

 agree to the dismissal, with prejudice, as against Allen Furrer and Cheryl Newell ONLY, each party

 bearing its own costs. Plaintiff’s case against Defendants Jeffrey Davis and Kings Express, Inc. is

 specifically NOT dismissed and remains pending in all respects.


 MANDEL HORN & RAUCH, P.C.                         SCOPELITIS GARVIN LIGHT HANSON & FEARY

 By:_____________________________                  By:______________________________
 Derek L. Mandel, # 13829-49                       Janis Steck
 704 Adams St., Suite F                            10 West Market Street, Suite 1400
 Carmel, IN 46032                                  Indianapolis, IN 46204
 Attorney for Defendant, Allen Furrer              Attorney for Defendants Kings Express,
 dmandel@mhmrlaw.com                               Inc. & Jeffrey Davis
                                                   jsteck@scopelitis.com
Case 1:19-cv-04180-TAB-JMS Document 57 Filed 10/08/20 Page 2 of 2 PageID #: 238




 By:/s/Glenn A. Roberts                                By:/s/Robert Montogmoery
 Glenn Andrew Roberts                                     Robert Montgomery
 GEICO Staff Counsel                                      Attorney at Law
 3850 Priority Way South Drive, Suite 220                 900 Ridge Road, Suite J
 Indianapolis, IN 46240                                   Munster, IN 46321
 Attorney for Defendant Cheryl Newell                     Attorney for Plaintiff, Michael Clark
 groberts@geico.com                                       rm@rmontlaw.com



                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on October 8, 2020, this office electronically filed

 the foregoing with the Clerk of Court using the electronic filing system, which sent notification

 of such filing and document access links to the following:

 Janis Steck                                         Robert Montgomery
 SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY           Attorney at Law
 10 West Market Street, Suite 1400                   900 Ridge Road, Suite J
 Indianapolis, IN 46204                              Munster, IN 46321
 Attorney for Defendants Kings Express, Inc. &       Attorney for Plaintiff, Michael Clark
 Jeffrey Davis                                       rm@rmontlaw.com
 jsteck@scopelitis.com


 Glenn Andrew Roberts
 GEICO STAFF COUNSEL
 3850 Priority Way South Drive, Suite 220
 Indianapolis, IN 46240
 Attorney for Defendant Cheryl Newell
 groberts@geico.com




                                                       ___________________________
                                                       Derek L. Mandel
                                                       dmandel@mhmrlaw.com

 MANDEL HORN & RAUCH, P.C.
 704 Adams Street, Suite F
 Carmel, Indiana 46032




                                                 2
